Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0373280 to Mossbeck et al. in view of U.S. Pub. No. 2004/0128773 to Barber.
Claim 1, Mossbeck discloses a bedding or seating product with a topper comprising a matrix of interconnected pocketed mini coil springs, each pocketed mini coil spring comprising a mini coil spring contained within a fabric pocket [0063].  Mossbeck is silent to having springs having first and second heights and diameters.  Barber discloses pocketed springs having first height and second height different than the first [0008] with tall sections separated by short sections (fig. 1).  It would have been obvious for one having ordinary skill in the art at the time of the invention to select springs with different heights and diameters yielding predictable results that provide posturized areas having degrees of firmness [0004].  

s 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0373280 to Mossbeck et al. in view of U.S. Pub. No. 2004/0128773 to Barber, and further in view of U.S. Pub. No. 2017/0283245 to Long.  
Claim 2-4, 6, Mossbeck, as modified, discloses the apparatus, but is silent to having multiple weld seams.  Long discloses a weld having multiple weld seams 30 that are circular have the same diameter or rectangular  [0019]-[0020] (fig. 5 & 9-10).  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ a weld yielding predictable results that provide an equivalent and alternative means to secure the pockets around the spring coils of Mossbeck.  
Claim 5, Mossbeck, as modified, discloses the apparatus wherein Barber further discloses the tall sections having a different diameter than the diameter of the short section [0012].   










Claim 7-18 and 20, Mossbeck discloses a bedding or seating product with a topper comprising a matrix of interconnected pocketed mini coil springs, each pocketed mini coil spring comprising a mini coil spring contained within a fabric pocket [0063].  Mossbeck is silent to having springs having first and second heights and diameters.  Barber discloses pocketed springs having first height and second height different than the first [0008] with tall sections separated by short sections (fig. 1).  It would have been obvious for one having ordinary skill in the art at the time of the invention to select springs with different heights and diameters yielding predictable results that provide posturized areas having degrees of firmness [0004].  Mossbeck is silent to having multiple weld seams.  Long discloses a weld having multiple weld seams 30 with gaps between that are circular having the same diameter or rectangular  [0019]-[0020] (fig. 5 
Claim 19, Mossbeck, as modified, discloses the comfort layer wherein the gaps are capable of having different sizes [0021](Long).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673